AO 93C () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV               u Original                u Duplicate Original


                                           UNITED STATES DISTRICT COURT
                                                                         for the
                                                               DistrictDistrict
                                                          __________    of Connecticut
                                                                                of __________

                  In the Matter of the Search of                            )
             (Briefly describe the property to be searched                  )
              or identify the person by name and address)                   )      Case No. 3:20MJ1039(SALM)
                                                                            )
                   110 SHERMAN AVENUE                                       )
                HAMDEN, CONNECTICUT 06518                                   )

                 :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the searchDQGVHL]XUH
of the following person or property located in the                                  District of           Connecticut
(identify the person or describe the property to be searched and give its location):

  110 Sherman Avenue, Hamden, Connecticut 06518 as described in Attachment A-1.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

  Evidence and instrumentalities of a crime as described in Attachment B, which is expressly incorporated herein.




          YOU ARE COMMANDED to execute this warrant on or before        December 17, 2020        (not to exceed 14 days)
      ✔ in the daytime 6:00 a.m. to 10:00 p.m.
      u                                  u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                    Hon. Sarah A. L. Merriam                 .
                                                                                                  (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific date of                                                   .
                                                                                   Sarah A. L. Merriam,            Digitally signed by Sarah A. L.
                                                                                                                   Merriam, U.S.M.J.
Date and time issued:          12/04/2020 1:19 pm                                  U.S.M.J.                        Date: 2020.12.04 13:20:16 -05'00'
                                                                                                          Judge’s signature

City and state:               New Haven, Connecticut                                        Hon. Sarah A.L. Merriam, USMJ
                                                                                                        Printed name and title
AO 93& () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV(Page 2)

                                                                             Return
Case No.:                                Date and time warrant executed:                 Copy of warrant and inventory left with:
 3:20MJ1039(SALM)
Inventory made in the presence of :

Inventory of the property taken and name V of any person(s) seized:




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                Executing officer’s signature


                                                                                                   Printed name and title
                                     ATTACHMENT A-1
                                   Property to Be Searched



       The Target Premises at 110 Sherman Avenue, Hamden, Connecticut 06518 is identified

as plot 3030116000000 by the town of Hamden, Connecticut and is described as a two-story

single-family wood shingle structure with the number “110” affixed to the exterior.




                                                1
                                      ATTACHMENT B

                                 Particular Items to be Seized



   1. Handwritten letters or draft letters to the Victim.

   2. Papers and records containing the Victim’s name, business name, and Wallingford
      address.

   3. 8 ½” x 11” yellow-colored lined paper from a notepad.

   4. American flag Forever postage stamps and postcard stamps with “2019” and drawings of
      marine life (moray eel, fish, and sponges).

   5. Journal, notes, and reports about an incident on or about February 17, 2017 involving
      Sepesko and the Victim at the Target Premises.

   6. Hamden area newspaper or circular with portions cut out that was included in the letter
      postmarked October 31, 2020 to the Victim.

   7. Items containing calcium carbonate such antacids, chalk, and lime.

   8. Rodenticide (chemicals made for the purpose of killing rodents).


       All evidence and instrumentalities used in violation of 18 U.S.C. §§ 876(c)(mailing a

communication containing a threat to injure the person of the addressee or another) and 1038(a)

(conveying false information and hoax).




                                                 
